Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  No change in scope of claimed subject matter was made via this amendment.
The application has been amended as follows: 
Title Amendment:
Change the title to: Multiphase Buck Converter with Extended Duty Cycle Range using Multiple Bootstrap Capacitors 
Claim Amendment:
Claim 13, Line 23: Change “voltages on the two node,” to “voltages on the two nodes,” 

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-20 are allowed.  
Claims 1-20; the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claims 1:  wherein in each of the X bootstrap circuits and the corresponding power conversion circuit, the bootstrap circuit comprises N bootstrap capacitors and N bootstrap switches, the N bootstrap switches are serially connected in sequence, the bootstrap switch has a first terminal and a second terminal, a negative electrode of the (n)th bootstrap capacitor is electrically connected to the (n)th node, a positive electrode of the (n)th bootstrap capacitor is electrically connected to the second terminal of the (n)th 

Claim 13: a bootstrap circuit comprising two bootstrap capacitors and two bootstrap switches, a first terminal of the second bootstrap switch receives a supply voltage, a second terminal of the second bootstrap switch is electrically connected to a first terminal of the first bootstrap switch, a second terminal of the first bootstrap switch is electrically connected to a positive electrode of the first bootstrap capacitor, a negative electrode of the first bootstrap capacitor is electrically connected to the first node, a negative electrode of the second bootstrap capacitor is electrically connected to the second node, and a positive electrode of the second bootstrap capacitor is electrically connected to the second terminal of the bootstrap switch; and a driving circuit unit electrically connected to the bootstrap circuit,

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CN 112165252 teaches a buck converter with 3 switches, but does not teach multiple bootstrap capacitors as required by the independent claims
US 20200381989 teaches multiple bootstrap capacitors, but does not teach multiple bootstrap switches as required by the independent claims.
US 20200350821 teaches a bridge arm with three switches, but does not teach multiple bootstrap capacitors as required by the independent claims.
US 2006/0087295 but does not teach multiple bootstrap capacitors as required by the independent claims.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839